Citation Nr: 1607958	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-40 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for left hip aseptic necrosis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2001 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

The Veteran testified in October 2015 at a hearing before the undersigned Veteran Law Judge at the RO.  A copy of the hearing transcript is of record.  


FINDING OF FACT

The Veteran's left hip aseptic necrosis has been manifested by malunion of the femur with marked hip disability and mild incomplete paralysis of the left external popliteal nerve attributed to the left hip disability as of June 14, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for left hip aseptic necrosis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5255 (2015).

2.  The criteria for a separate 10 percent rating, but no higher, for mild paralysis of the left external popliteal nerve are met as of June 14, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8521 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

Regarding the duty to notify, the RO sent a letter to the Veteran in September 2008, prior to the initial adjudication of his claim, giving him proper notice in satisfaction of the VCAA.  Specifically, the letter advised the Veteran of the evidentiary requirements for an increased rating claim, the division of responsibility between VA and the Veteran for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify is accordingly met.

Regarding the duty to assist, all pertinent, identified medical records have been obtained, to include post-service VA and private treatment records.  The Veteran was afforded VA medical examinations in September 2008, June 2010, March 2011, February 2013, and February 2014.  The examination reports are adequate for rating purposes, as they are based upon physical examination of the Veteran and consideration of his pertinent medical history, and contain findings that are responsive to the rating criteria.  Additionally, the Veteran has filed statements in support of his claim and provided personal testimony before the undersigned.  During the hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issue on appeal.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Accordingly, the duty to assist is also met.


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, such as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  VA must consider such "functional losses" of a musculoskeletal disability; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion and should be equated to loss of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Factual Background

The Veteran's first VA examination was in September 2008.  At that time, he stated that he had pain in his hip with pain radiating to the groin area.  Gait and station were essentially within normal limits, although the examiner noticed the Veteran had a tendency to favor his left lower extremity.  Range of motion produced evidence of discomfort.  There was flexion of zero to 100 degrees, with pain at 100 degrees.  There was external rotation and hip abduction of zero to 35 degrees, with pain at 35 degrees.  Internal rotation was zero to ten degrees, with pain at 10 degrees.  Arterial pulses were equal bilaterally, as were deep tendon reflexes.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare ups.  There were no incapacitating episodes, radiation of pain, neurological finding, or impact on the Veteran's occupation or usual daily activities.  Previous x-rays demonstrated stage-4 osteonecrosis of the femoral head with collapse.  

At an orthopedic session in July 2009, the Veteran reported intermittent numbness in the ball of the left foot.  There was full range of motion of the left hip on examination, with minimal tenderness on left hip flexion, and strength testing was normal except for left hip flexion, which was 4/5.  There were no sensory deficits in the bilateral lower extremities.  The examiner stated that the Veteran's left knee pain and foot numbness was likely related to the Veteran compensating for his hip disability.  The Veteran underwent a podiatry consultation in August 2009 with complaints of intermittent numbness in his left foot.  At that time dorsalis pedis and posterior tibial pulses were 2/4 bilaterally and protective sensation was intact.  Mulder's sign was negative.  Tinel's sign to the tibial medial and intermediate superficial peroneal and sural nerve was negative.  The examiner concluded neuroma was not likely, and assessed peripheral neuropathy.  That same month, a neurology consultation noted normal strength but decreased pinprick sensation, primarily in the lateral dorsal aspect of the left foot.  The cause was thought to be S1 distribution, or more likely, trauma related to an altered walking pattern.  The exacerbation of the symptoms with squatting would support a more local injury.  As a result, an electromyography (EMG) study of the left lower extremity was performed, which was normal, with no evidence of radiculopathy or other peripheral neuropathic dysfunction.  

The following year, a March 2010 orthopedic surgery note stated that the Veteran's range of motion for his left hip was zero to 90 degrees, with internal and external rotation of 45 degrees, with pain at each end point.  The Veteran was noted to ambulate with a cane.  

Neurological examination of the lower extremities was normal in May 2010.

A June 14, 2010 neurological examination noted normal sensory and motor examination.  Gait was antalgic and wide-based, with difficulty noted on tandem walking.  The examiner attributed the Veteran's numbness in his foot indirectly to his hip problems.  During a June 15, 2010 orthopedic joints examination, the Veteran stated that left hip pain limits him to standing for 30 minutes.  He could walk slowly for two blocks with his hip and knee pain.  Sensory examination, strength testing and deep tendon reflexes of the left lower extremity were normal.  A peripheral nerves examination that same day revealed the Veteran's reports of intermittent numbness of the left foot after standing for more than one hour, with no flare-ups.  On examination there was no discoloration of the left foot, and no loss in sensation, touch or proprioception.  The examiner attributed sensory neuropathy of the left superficial peroneal and sural nerves to the service-connected left hip disability.  

A July 2010 neurology consult revealed normal strength, reflexes and sensation, and EMG studies were normal, with no evidence of radiculopathy or other peripheral nerve dysfunction.  
A November 2010 orthopedic surgery outpatient note indicated that the Veteran's left hip flexion measured zero to 90 degrees; internal rotation to 10 degrees, external rotation to 30 degrees, and pain at the limits of motion.  X-rays showed stable changes of the femoral head with no signs of avascular necrosis progression.  On lateral view, a slight collapse of the femoral head was seen.  The Veteran stated he had been using a cane and that his hip pain was increasing.  

In March 2011, a VA orthopedic joints examination was completed.  Left hip flexion was measured as zero to 125 degrees; extension as zero to 30 degrees; adduction was zero to 25 degrees; abduction was 0 to 45 degrees; external rotation was zero to 60 degrees, and internal rotation as 0 to 45 degrees.  The examiner endorsed additional limitation of function caused by pain, fatigue, weakness, lack of endurance, and incoordination, but no additional loss of motion due to the same.  

A May 2011 orthopedic surgery outpatient note stated that the Veteran's left hip flexion measured zero to 100 degrees; internal rotation to 15 degrees, external rotation to 30 degrees, and pain.  X-rays showed no signs of avascular necrosis progression.  On lateral view, a slight collapse of the femoral head was seen.  

An August 2011 neurology note assessed the Veteran with focal numbness of left foot without observable deficit, that has been stable for some time both clinically and by EMG.  Neurological examination was normal at that time, and also in November 2011.  

An orthopedic record from February 2012 noted left hip flexion measured to 95 degrees, abduction measured to 40 degrees, internal rotation to 15 degrees, and external rotation to 35 degrees.  All terminal motion points produced pain.  The Veteran walked with an abnormal gait.  X-rays demonstrated continued collapse of his left femoral head when compared with a previous study, with overhanging acetabular osteophyte with no change from previous film, and sclerotic joint margin edges and a collapsed head.  The impression was a collapsed left femoral head and severe hip/groin pain.

A December 2012 neurology outpatient note stated that the Veteran had numbness to the ball of his foot to his toes, with burning, and that prolonged standing increased his discomfort.  The neurological examination was normal, and the Veteran was noted to have an antalgic gait and station.  The examiner stated that while the Veteran's nerve conduction studies were within the range of normal values, they were not normal for a young person with robust nerve responses.  

A January 2013 radiology report noted multilocular subchondral cystic lesions of left femoral head and collapse of dome of head of femur, and left femur avascular necrosis could be the underlying etiology.  There were no new findings.  An orthopedic note from the same day noted left hip flexion to 100 degrees, internal rotation to 15 degrees, and external rotation to 45 degrees.  There was pain in the terminal limits of motion.  

A February 2013 VA medical opinion noted the Veteran's complaints of numbness and tingling in his feet.  However, the examiner stated that he did not believe these symptoms were caused or aggravated by the Veteran's left hip disability, although a rationale was not provided.  The examiner only noted that the Veteran has complaints of painful paresthesias affecting his feet, which were most likely secondary to small fiber sensory neuropathy.  The examiner stated that is a clinical diagnosis, and that small fiber sensory neuropathy can give subjective symptoms like those of the Veteran while objectively the findings on EMG and nerve conduction studies are normal, as is the case here.  

An orthopedic note from September 2013 stated that the Veteran had pain for 75 to 80 percent of the day, which was worse with weight bearing and activity.  Left hip flexion was measured to 110 degrees, internal rotation to 25 degrees, and external rotation to 40 degrees.  There was pain in the terminal limits of flexion.

A January 2014 EMG study was normal.  There was no evidence of a focal or diffuse neuropathy affecting the feet.  Lower extremity data was comparable to the data from 2010.  A VA examination was then conducted in February 2014.  The Veteran stated that he could only sit or stand for 15 minutes, and can walk for an hour with a cane, and only for 10 minutes without one.  He stated that he has constant pain, and that his hip gives out.  Left hip flexion was measured to 110 degrees, with pain at that measurement.  Extension ended above 5 degrees, with no evidence of painful motion.  Abduction was not lost beyond 10 degrees, and adduction was not so limited that the Veteran could not cross his legs.  The Veteran could toe out more than 15 degrees.  Results were the same after repetitive use testing.  Functional losses were pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight bearing, but there was no additional loss of motion.  Muscle strength testing was normal.  The Veteran had an antalgic gait, reported occasional use of crutches, and constant use of a cane and shower stool.  X-rays showed flattening of the femoral head with subchondral sclerosis and cyst formation compatible with sequela of avascular necrosis.  Magnetic resonance imaging (MRI) studies of the left hip in May 2015 revealed no new findings.

The Veteran testified before the Board in October 2015.  He stated that his hip gave out on him several times a day.  He noted regular use of a cane, receipt of a handicap placard for his car to limit walking, and occasional use of crutches when the pain was unbearable; he later stated that this was once per month.  He stated that he had difficultly going up stairs, and used a chair in the shower.  

Finally, a VA spine examination was conducted in November 2015 that included nerve testing.  Strength and sensory testing of the left hip/thigh and lower extremities was normal, as was a straight leg raising test.  With radiculopathy testing, there was moderate paresthesias and/or dysesthesias of the left lower extremity, and mild numbness if the left lower extremity.  However, the sciatic nerve was the involved nerve root identified.  

Analysis

The Veteran's left hip disability is currently 30 rated percent disabling under DC 5255.  Under that code, malunion of the femur with marked knee or hip disability warrants a 30 percent rating.  Fracture of surgical neck of femur, with false joint, or fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace, warrants a 60 percent disability rating.  A maximum schedular 80 percent disability rating is warranted for fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, DC 5255.

In this case, the Veteran is not entitled to an increased rating under DC 5255.  He currently receives a 30 percent rating for malunion of the femur with marked hip disability, manifested by pain on motion and giving out on a daily basis, necessitating the constant use of a cane, occasional use of crutches, and a shower seat.  See, e.g., October 2015 Board transcript; February 2014 VA examination.  As shown and discussed at length above, numerous X-ray studies over the course of the appeal and the May 2015 MRI report demonstrate no evidence of fracture of the surgical neck of the femur, with a false joint.  Absent such evidence, a rating in excess of 30 percent under DC 5255 cannot be assigned.

The Veteran is, however, entitled to a separate rating for neurological symptoms associated with his left hip disability.  As discussed above, on June 14, 2010, a VA treatment provider opined that some of the numbness in the Veteran's left foot was indirectly related to his hip joint problems.  An examiner the next day clarified that the left superficial peroneal and sural nerves were involved.  Although the February 2013 VA examiner opined that the left hip did not cause these symptoms, the Board will afford him the benefit of the doubt in this regard. 

The sural nerve is part of the external popliteal nerve.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1260 (32nd ed. 2012).  Under DC 8521, a 10 percent disability rating is warranted for mild incomplete paralysis of the external popliteal nerve; a 20 percent disability rating requires moderate incomplete paralysis; a 30 percent rating requires severe incomplete paralysis; and a 40 percent rating requires complete paralysis.  38 C.F.R. § 4.124a, DC 8521.  In addition, under DC 8522, a 0 percent disability rating is warranted for mild incomplete paralysis of the superficial peroneal nerve; a 10 percent disability rating requires moderate incomplete paralysis; a 20 percent rating requires severe incomplete paralysis; and a 30 percent rating requires complete paralysis.  38 C.F.R. § 4.124a, DC 8522.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

Even after affording the Veteran the benefit of the doubt, the Board finds that any neurological involvement of the left external popliteal and superficial peroneal nerves is wholly sensory and, at most, mild in degree.  Neurological testing, to include strength, reflex and sensory examination, has been consistently normal throughout the appeal period, with the exception of some decreased pinprick sensation in August 2009, focal numbness of the left foot in August 2011, and the December 2012 examiner's statement regarding the Veteran's abnormal neurological symptomatology in relation to his age despite normal test results.  Given these findings, the Veteran is entitled to a separate 10 percent rating for mild incomplete paralysis of the left external popliteal nerve, but no higher, effective June 14, 2010, the date such symptoms were attributed to his left hip disability.  Regarding the superficial peroneal nerve, the Veteran is not entitled to a separate compensable rating for reasons outlined above, as mild incomplete paralysis coincides with a zero percent rating.

The Board has considered other potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein.  See Schafrath, 1 Vet. App. at 593.  Specifically, there is no evidence of ankylosis or a flail hip joint, precluding ratings under DC 5250 and 5254, respectively.  The Board has also considered whether the Veteran is entitled to other ratings for loss of motion.  However, even when considering the DeLuca factors and the Veteran's statements and testimony, there is no evidence of limitation of extension, flexion or abduction that would most nearly approximate the criteria for a compensable evaluation under DCs 5251, 5252 or 5253.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, such as pain on motion, impaired ranges of motion and locomotion, his hip giving out daily, constant use of a cane and crutches once per month, and being unable to stand on one leg, are all demonstrative of "marked hip disability" and are therefore contemplated under DC 5255.  The Board emphasizes that for musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Additionally, his neurological symptoms, including numbness and loss of sensation, are contemplated by DCs 8521 and 8522.  Thus, the evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Additionally, there is neither allegation nor indication in the record that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F. 3rd 1362 (2014)(a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced).  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 

Finally, the Board notes that the Veteran is currently employed.  While he has testified that he has had to switch to a sedentary job due to his left hip problems, he has not asserted, nor does the evidence otherwise reflect, that his left hip disability renders him unemployable.  Therefore, the Board finds the issue of entitlement to a total disability rating due to unemployability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

ORDER

A rating in excess of 30 percent for left hip aseptic necrosis is denied.

A rating of 10 percent, but no higher, for associated mild paralysis of the left external popliteal nerve is granted as of June 14, 2010.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


